                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                |       CHAPTER 13
SCOTT PALMER HOLMES                           |
a/k/a Scott P. Holmes                         |
a/k/a Scott Holmes                            |
                                              |
                       Debtor(s)              |    CASE NO. 5:18-01995
                                              |    ORIGINAL PLAN
                                              | x  AMENDED PLAN (Indicate 1ST, 2ND , 3RD ,
                                              |    etc)
                                              |    Number of Motions to Avoid Liens
                                              |    Number of Motions to Value Collateral

                                      CHAPTER 13 PLAN

                                             NOTICES
Debtors must check one box on each line to state whether of not the plan includes each of the following
items. If an item is checked as “Not Included” or if both boxes are checked or if neither box is
checked, the provision will be ineffective if set out later in the Plan.


 1   The plan contains nonstandard provisions, set out in §9, *      Included    G       Not
     which are not included in the standard plan as approved                             Included
     by the U.S. Bankruptcy Court for the Middle District of
     Pennsylvania.
 2   The plan contains a limit on the amount of a secured     G       Included   *       Not
     claim, set out in §2.E, which may result in a partial                              Included
     payment or no payment at all to the secured creditor.
 3   The plan avoids a judicial lien or nonpossessory,        G       Included   *       Not
     nonpurchase-money security interest, set out in §2.G                               Included



                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in connection
with the filing of the Plan.




Case 5:18-bk-01995-RNO         Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                Desc
                               Main Document    Page 1 of 11
1.      PLAN FUNDING AND LENGTH OF PLAN.

        A.     Plan Payments From Future Income

                1. To date, the Debtor paid $1,182.00 (enter $0 if no payments have been made to
the Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the following
payments. If applicable, in addition to monthly plan payments, Debtor shall make conduit payments
through the Trustee as set forth below. The total base plan is $35,502.00, plus other payments and
property stated in §1B below:


      Start         End              Plan           Estimated          Total            Total
     mm/yyyy       mm/yyyy          Payment          Conduit          Monthly         Payment
                                                    Payment           Payment         Over Plan
                                                                                        Tier
 06/2018         10/2018          $591.00          $0.00            $591.00          $1,182.00
 11/2018         05/2023          $624.00          $0.00            $624.00          $34,320.00
                                                                           Total $35,502.00
                                                                       Payments:

        2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee
that a different payment is due, the Trustee shall notify te Debtor and any attorney for the Debtor, in
writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-petition
mortgage payments that come due before the initiation of conduit mortgage payments.

        3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to
the terms of the plan.

        4. CHECK ONE:         ( ) Debtor is at or under median income. If this line is checked,
                              the rest of §1.A.4 need not be completed or reproduced.

                              ( x ) Debtor is over median income. Debtor calculates that a minimum
                              of $ 0.00 must be paid to allowed unsecured creditors in order to
                              comply with the Means Test.

B. Additional Plan Funding From Liquidation of Assets/Other

        1.     The Debtor estimates that the liquidation value of this estate is $2,600.00. (Liquidation
               value is calculated as the value of all non-exempt assets after the deduction of valid liens
               and encumbrances and before the deduction of Trustee fees and priority claims.)




Case 5:18-bk-01995-RNO         Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                   Desc
                               Main Document    Page 2 of 11
      Check one of the following two lines.

        X    No assets will be liquidated. If this line is checked, the rest of §1.B need not be
             completed or reproduced.

             Certain assets will be liquidated as follows:

      2.     In addition to the above specified plan payments, Debtor shall dedicate to the plan
             proceeds in the estimated amount of $                                from the sale of
             property known and designated as                            . All sales shall be
             completed by                 , 20    . If the property does not sell by the date
             specified, then the disposition of the property shall be as follows:
                                                       .

      3.     Other payments from any source(s) (describe specifically) shall be paid to the Trustee
             as follows:                                                      .

             Non-exempt proceeds from eminent domain proceeding on North Carolina property.

2.    SECURED CLAIMS.

      A.     Pre-Confirmation Distributions. Check one.

       X     None. If “None” is checked, the rest of §2.A need not be completed or
             reproduced.

             Adequate protection and conduit payments in the following amounts will be paid by the
             Debtor to the Trustee. If the Trustee will disburse these payments for which a proof of
             claim has been filed as soon as practicable after receipt of said payments from the
             Debtor.


     Name of Creditor           Last Four Digits of Account       Estimated Monthly Payment
                                         Number



      1.     The Trustee will not make a partial payment. If the Debtor makes a partial plan
             payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
             due on a claim in this section, the Debtor’s cure of this default must include any
             applicable late charges.

      2.     If a mortgagee files a notice pursuant to Fed. R. Bankr.P.3002.1(b), the change in the
             conduit payment to the Trustee will not require modification of this Plan.



Case 5:18-bk-01995-RNO       Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                  Desc
                             Main Document    Page 3 of 11
      B.       Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
               Other Direct Payments by Debtor. Check One.

               None. If “None” is checked, the rest of §2.B need not be completed or reproduced.




        x      Payments will be made by the Debtor directly to the creditor according to the original
               contract terms, and without modification of those terms unless otherwise agreed to by
               the contracting parties. All liens survive the plan if not avoided or paid in full under the
               plan.



     Name of Creditor               Description of Collateral        Last Four Digits of Account
                                                                              Number
  Freedom Mortgage Corp.               1616 Capouse Ave.,                         7926
                                       Scranton, PA 18509

      C.       Arrears (Including, but not limited to, claims secured by Debtor’s principal
               residence). Check one.

               None. If “None” is checked, the rest of §2.C need not be completed or reproduced.

           X   The Trustee shall distribute to each creditor set forth below the amount of arrearages in
               the allowed proof of claim. If post-petition arrears are not itemized in an allowed claim,
               they shall be paid in the amount stated below. Unless otherwise ordered, if relief from
               the automatic stay is granted as to any collateral listed in this section, all payments to the
               creditor as to that collateral shall cease, and the claim will no longer be provided for
               under §1322(b)(5) of the Bankruptcy Code.


 Name of             Description of      Estimated Pre- Estimated Post- Estimated Total
 Creditor            Collateral          Petition Arrears Petition Arrears to be paid in
                                         to be Cured      to be Cured      plan
   Freedom            1616 Capouse       $14,548.02           None                 $14,548.02
 Mortgage Corp.           Ave.,
                      Scranton, PA
                         18509


      D. Other secured claims (conduit payments and claims for which a §506 valuation




Case 5:18-bk-01995-RNO         Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                   Desc
                               Main Document    Page 4 of 11
       is not applicable, etc.)

                       None. If “None” is checked, the rest of §2.D need not be completed or
                       reproduced.


        X              The claims below are secured claims for which a § 506 valuation is not
                       applicable, and can include: (1) claims that were either (a) incurred within 910
                       dates of the petition date and secured by a purchase money security interest in
                       a motor vehicle acquired for the personal use of the Debtor, or (b) incurred
                       within 1 year of the petition date and secured by a purchase money security
                       interest in any other thing of value; (2) conduit payments; or (3) secured claims
                       not provided elsewhere.

       1.       The allowed secured claims listed below shall be paid in full and their liens retained until
                completion of payments under the plan.

       2.       In addition to payment of the allowed secured claim, present value interest pursuant to
                11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below,
                unless an objection is raised. If an objection is raised, then the court will determine the
                present value interest rate and amount at the confirmation hearing.

       3.       Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
                payments on the claim shall cease.


     Name of           Description of        Principal          Interest Rate      Total to be Paid
     Creditor           Collateral           Balance of                                in Plan
                                               Claim
  City of Scranton 1616 Capouse           $779.80             9%                   $970.80
 c/o NE Revenue Ave., Scranton,                               $191.00
 Services          PA 18509

       E.       Secured claims for which §506 valuation is applicable. Check one.

         X       None. If “None” is checked, the rest of §2.E need not be completed or
                reproduced.

              Claims listed in the subsection are debts secured by property not described in §2.D of
this plan. These claims will be paid in the plan according to modified terms, and liens retained until
entry of discharge. The excess of the creditor’s claim will be treated as an unsecured claim. Any claim
listed as “$0.00" or “NO VALUE” in the “Modified Principal Balance” column below will be treated as
an unsecured claim. The liens will be avoided or limited through the plan or Debtor will file an



Case 5:18-bk-01995-RNO            Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                Desc
                                  Main Document    Page 5 of 11
adversary action (select method in last column). To the extent not already determined, the amount,
extend or validity of the allowed secured claim for each claim listed below will be determined y he court
at the confirmation hearing. Unless otherwise ordered, if the claimant notifies the Trustee tat the claim
was paid, payments on the claim shall cease.



 Name of         Description     Value of         Interest         Total            Plan or
 Creditor        of Collateral   Collateral       Rate             Payment          Adversary
                                 (Modified                                          Action
                                 Principal)




       F. Surrender of Collateral. Check one.

         X            None. If “None” is checked, the rest of §2.F need not be completed or
                      reproduced.

                      The Debtor elects to surrender to each creditor listed below the collateral that
                      secures the creditor’s claim. The Debtor requests that upon confirmation of this
                      plan the stay under 11 U.S.C. §362(a) be terminated as to the collateral only
                      and that the stay under §1301 be terminated in all respects. Any allowed
                      unsecured claim resulting from the disposition of the collateral will be treated in
                      Part 4 below.

               Name of Creditor                   Description of Collateral to be Surrendered




      G.       Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
Check one.

        X      None. If “None” is checked, the rest of §2.G need not be completed or reproduced.

               The Debtor moves to avoid the following judicial and/or nonpossessory, non-purchase
               money liens of the following creditors pursuant to §522(f) (this §should not be used for
               statutory or consensual liens such as mortgages).



Case 5:18-bk-01995-RNO         Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                Desc
                               Main Document    Page 6 of 11
 The name of the holder of lien.
 A description of the lien. For a
 judicial lien, include court and
 docket number.
 A description of the liened
 property.
 The value of the liened property
 The sum of senior liens
 The value of any exemption
 claimed.
 The amount of the lien.
 The amount of lien voided.

3.     PRIORITY CLAIMS.

       A.      Administrative Claims

               1.     Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate
                      fixed by the United States Trustee.

               2.     Attorney’s Fees. Complete only one of the following options:

                      a.       In addition to the retainer of $1,000.00 already paid by the Debtor, the
                               amount of $3,000.00 in the plan. This represents the unpaid balance of
                               the presumptively reasonable fee specified in L.B.R. 2016-2( c); or

                      b.       $_______ per hour, with the hourly rate to be adjusted in accordance
                               with the terms of the written fee agreement between the Debtor ands
                               the attorney. Payment of such lodestar compensation shall require a
                               separate fee application with the compensation approved by the Court
                               pursuant to L.B.R. 2016-2(b).

               3.     Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                      Check one of the following two lines.

                           X   None. If “None” is checked, the rest of § 3.A.3 need not be completed
                               or reproduced.




Case 5:18-bk-01995-RNO          Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15               Desc
                                Main Document    Page 7 of 11
                         The following administrative claims will be paid in full.


           Name of Creditor                            Estimated Total Payment




      B.   Priority Claims (including, but not limited to, Domestic Support Obligations
           other than those treated in § 3.C below). Check one of the following two lines.

             X    None. If “None” is checked, the rest of § 3.B need not be completed or
                  reproduced.

                  Allowed unsecured claims, including domestic support obligations, entitled to
                  priority under § 1322(a) will be paid in full unless modified under §9.


           Name of Creditor                            Estimated Total Payment




      C.   Domestic Support Obligations assigned to or owed to a governmental unit
           under 11 U.S.C. §506 (a)(1)(B). Check one of the following two lines.

             X    None. If “None” is checked, the rest of § 3.C need not be completed or
                  reproduced.

                  The allowed priority claims listed below are based on a domestic support
                  obligation that has been assigned to or is owed to a governmental unit and will
                  be paid less than the full amount of the claim. This plan provision requires that
                  payments in § 1.A. be for a term of 60 months (see 11 U.S.C. § 1322 (a)(4)).


           Name of Creditor                            Estimated Total Payment




4.    UNSECURED CLAIMS

      A.   Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of
           the following two lines.




Case 5:18-bk-01995-RNO    Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                Desc
                          Main Document    Page 8 of 11
                   X     None. If “None” is checked, the rest of § 4.A need not be completed or
                         reproduced.

                         To the extent that funds are available, the allowed amount of the following
                         unsecured claims, such as co-signed unsecured debts, will be paid before other,
                         unclassified, unsecured claims. The claim shall be paid interest at the rate stated
                         below. If no rate is stated, the interest rate set forth in the proof of claim shall
                         apply.


       Name of            Reason for          Estimated          Interest Rate      Estimated Total
       Creditor             Special           Amount of                                 Payment
                         Classification        Claim



         B.       Remaining allowed unsecured claims will receive a pro-rata distribution of
                  funds remaining after payment of other classes.

5.       EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
         following two lines.

              X   None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

                  The following contracts and leases are assumed (and arrears in the allowed claim to be
                  cured in the plan) or rejected:


     Name of       Description     Monthly       Interest    Estimated      Total Plan    Assume or
      Other        of Contract     Payment         Rate       Arrears       Payment        Reject
      Party         or Lease



6.       VESTING OF PROPERTY OF THE ESTATE.

         Property of the estate will vest in the Debtor upon

         Check the applicable line:

                  plan confirmation.
                  entry of discharge.
          X       closing of case.




Case 5:18-bk-01995-RNO            Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                 Desc
                                  Main Document    Page 9 of 11
7.      DISCHARGE: (Check one)

        ( x)    The debtor will seek a discharge pursuant to § 1328(a).
        ( )     The debtor is not eligible for a discharge because the debtor has previously received a
                discharge described in § 1328(f).

8.      ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to an objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:
Level 1:
Level 2:
Level 3:
Level 4:     _____________________________________________________________
Level 5:
Level 6:
Level 7:
Level 8:

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be determined by the Trustee
using the following as a guide:

Level 1:        Adequate protection payments.
Level 2:        Debtor’s attorney’s fees.
Level 3:        Domestic Support Obligations.
Level 4:        Priority claims, pro rata.
Level 5:        Secured claims, pro rata.
Level 6:        Specially classified unsecured claims.
Level 7:        Timely filed general unsecured claims.
Level 8:        Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

The following is a summary of the creditors and amounts to be paid by the Trustee pursuant to
this Plan:




Case 5:18-bk-01995-RNO          Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                     Desc
                                Main Document   Page 10 of 11
       Chapter 13 Trustee                            $ 2,882.00(est.)
       Tullio DeLuca, Esq.,                          $ 3,500.00
       Freedom Mortgage                              $ 14,548.02 (arrears)
       City of Scranton - c/o NE Revenue Serv.       $    970.80 (allowed secured claim)
       Unsecured Creditors-pro-rata basis            $13,601.18
                             Total:                  $ 35,502.00

*** The arrears and balance owed to BB&T shall be paid in full from eminent domain claim
on the property located in North Carolina.


 The Chapter 13 Trustee payment shall be made to the following address:

                       CHARLES J. DEHART, III, ESQ.
                       P.O. BOX 7005
                       LANCASTER, PA 17604




Dated: October 18, 2018                       /s/Tullio DeLuca
                                              Attorney for Debtor


By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also
certifies that this plan contains no nonstandard provisions other than those set out in §9.




Case 5:18-bk-01995-RNO        Doc 25 Filed 10/18/18 Entered 10/18/18 17:15:15                 Desc
                              Main Document   Page 11 of 11
